*235On Petition for Rehearing.
Per Curiam.
The equitable estoppel against J. W. Scott, Jr., is because of his joining in a mortgage and a deed purporting to convey the entire estate in the lands in which his wife had only a life estate, and has no relation to the conveyance of an expectancy. His knowledge that the Fairlies were claiming the entire, estate through a judgment sale under the mortgage served to emphasize to him the consequences of his act in joining in the execution of the mortgage. Yet, for a long period of time he took no steps to put them on notice of an intent to assert a right inconsistent with such act. After joining in the execution of the mortgage and the deed conveying the entire estate, he cannot now equitably claim against those whose claim is predicated on the mortgage as it was executed by him and his wife, but is estopped from doing so, even though his act and that of his wife in mortgaging the entire estate, when only she had a present interest therein, and that merely a life estate, do not affect the rights of their children as remaindermen.
Rehearing denied.
All concur.